Citation Nr: 1022352	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the Veteran has basic eligibility to transfer 
entitlement of basic educational benefits under Chapter 30, 
United States Code.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty in the United States Army from 
February 1994 to November 1996, with subsequent service in 
the Individual Ready Reserve (IRR) from December 1996 to 
April 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran's period of eligibility for Chapter 30 
educational benefits expired on November 30, 2006. 

2.  The Veteran did not apply for an extension of his period 
of eligibility for Chapter 30 educational benefits within one 
year of November 30, 2006.  He was not prevented from 
initiating or completing a program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  

2.  The Veteran did not serve six years on active duty or in 
the Selected Reserve.  

3.  Neither the Veteran nor the appellant has submitted a 
copy of DD Form 2366-2 or any other document issued and 
signed by the service department that shows he is authorized 
to transfer entitlement.  




CONCLUSION OF LAW

The criteria are not met for basic eligibility to transfer 
entitlement of basic educational benefits.  38 U.S.C.A. 
§§ 3002, 3020, 3031, 5107 (West 2002); 38 C.F.R. §§ 21.1033, 
21.7050, 21.7051, 21.7080 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran served on active duty in 
the United States Army from February 1994 through November 
1996.  He was then transferred to the IRR, where he served 
until April 2006.  In January 2008, the Veteran submitted an 
Application for VA Education Benefits (VA Form 22-1990), 
indicating a desire to transfer entitlement to his VA 
education benefits to his wife.  Later that month, a similar 
application was received from the Veteran's wife.  The record 
indicates that the Veteran had not previously applied for VA 
education benefits.  

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) (West 2002) and 38 C.F.R. § 21.7042 
(2009).  In particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 
38 C.F.R. § 21.7042(a)(1), eligibility may be established 
when an individual first entered into active duty as a member 
of the Armed Forces after June 30, 1985.  The individual also 
must demonstrate that he or she served at least three years 
of continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. 
§ 21.7042(a)(2).  

The law also provides that the Secretary of Defense or, in 
this case, the Secretary of the Army, may approve a member of 
the Armed Forces who is entitled to basic educational 
assistance under the Chapter 30, under certain circumstances, 
to elect to transfer to one or more dependents the unused 
portion of entitlement to such assistance.  

The Veteran's eligibility for Chapter 30 educational 
assistance expired at the end of the 10-year period beginning 
on the date of his separation from active duty.  38 U.S.C.A. 
§ 3031; 38 C.F.R. § 21.7050.  The record shows that the 
Veteran was separated from active duty on November 30, 1996.  
Therefore, his period of eligibility expired November 30, 
2006.  

Although the Veteran could have applied for an extension of 
his period of eligibility under certain circumstances, he did 
not do so within any applicable time period.  See 38 U.S.C.A. 
§ 3031; 38 CFR §§ 21.1033, 21.7051.  Therefore, the Veteran's 
period of eligibility for Chapter 30 educational benefits has 
expired, and he has no remaining entitlement to VA 
Educational Benefits to transfer; the claim fails on this 
basis.  

Further, to be eligible to transfer educational assistance 
benefits, a transferor must have served six years on active 
duty or in the Selected Reserve at the time of his approval 
by the Secretary of the Army and must have entered into an 
agreement to serve at least four more years as a member of 
the Armed Forces.  Although the Veteran had more than 12 
years of total service, he did not have six years of service 
on active duty or in the Selected Reserve.  His service in 
the IRR does not qualify as either active duty or service in 
the Selected Reserve.  See 38 U.S.C.A. § 3002(4).  As the 
Veteran did not have qualifying service, the claim fails on 
this basis as well.  

Finally, neither the Veteran nor the appellant has submitted 
a copy of required DD Form 2366-2, entitled "Montgomery GI 
Bill Act of 1984 (MGIB) Transferability Program" or any 
other document issued and signed by the Veteran's service 
department that shows he is authorized to transfer 
entitlement.  See 38 C.F.R. § 21.7080(b); see also 
38 U.S.C.A. § 3020(a).  Accordingly, the claim also fails on 
this basis.  


Therefore, the Board finds that the uncontested facts show 
that the Veteran is not eligible to transfer entitlement of 
basic Chapter 30 educational benefits.  


ORDER

The appeal is denied.  



____________________________________________
JOY A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


